

117 SRES 157 ATS: Honoring the 50th anniversary of hiring Robert Montgomery “Bobby” Knight as the Head Coach of the men’s basketball team at Indiana University.
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 157IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Braun (for himself and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the 50th anniversary of hiring Robert Montgomery Bobby Knight as the Head Coach of the men’s basketball team at Indiana University.Whereas Coach Bobby Knight had a legendary career as a college basketball head coach for more than 40 years, 29 of which were with Indiana University, starting on March 27, 1971;Whereas the success of Coach Knight has led to his induction into the National Collegiate Athletic Association (referred to in this preamble as the NCAA) Hall of Fame and the Indiana University Hoosier Basketball Hall of Fame;Whereas Coach Knight—(1)earned an NCAA National Championship as a player at The Ohio State University in 1960; (2)won 3 NCAA National Championships as the Head Coach of the men's basketball team at Indiana University in 1976, 1981, and 1987; and (3)won a National Invitational Tournament championship as the Head Coach of the men's basketball team at Indiana University in 1979;Whereas, during his 29 years at Indiana University, Coach Knight—(1)coached 11 Big Ten Conference Championship teams; (2)took 24 teams to the NCAA tournament; and (3)earned 8 Big Ten Coach of the Year awards and 4 national coach of the year awards;Whereas the 1975–76 men’s basketball team at Indiana University, which was coached by Coach Knight, is the last team to complete the entire regular season and NCAA tournament without a single loss;Whereas Coach Knight coached the United States men's national basketball team to a gold medal in the 1979 Pan American Games and to a gold medal in the 1984 Olympic Games;Whereas Coach Knight had an 80 percent graduation rate for his players, with an astounding 98 percent graduation rate for all players who he coached for at least 4 years, more than twice the average graduation rates for other Division I schools;Whereas, even after 40 years as a head coach, none of the teams coached by Coach Knight were ever cited for a recruiting or academic violation while competing at the highest levels of the sport;Whereas Coach Knight attained 902 wins during his overall head coaching career at the United States Military Academy, Indiana University, and Texas Tech University, by perfecting—(1)the motion offense, which emphasized discipline, teamwork, selflessness, and perimeter passing to control the game and increase the percentage of successful shots; and (2) smothering man-to-man defense;Whereas Coach Knight had a reputation as a passionate player and coach, a man who never accepted defeat, who pushed himself and his teams to achieve, and created a persona in line with the great Vince Lombardi and Woody Hayes;Whereas Coach Knight never focused his coaching on winning a game, but on the effort it took to become a champion, saying The will to succeed is important, but what's more important is the will to prepare; andWhereas Coach Knight earned the NCAA Naismith Award for Men's Outstanding Contribution to Basketball in 2007: Now, therefore, be itThat it is the sense of the Senate that—(1)Coach Robert Montgomery Bobby Knight set the standard for excellence as a collegiate men's basketball coach at Indiana University;(2)the success of Coach Knight was in turn the success of the entire Indiana University system and a source of continuing pride for the entire State of Indiana;(3)we honor the drive, determination, and character of Coach Knight and all that Coach Knight did in educating and mentoring hundreds of Indiana University players over 3 decades;(4)few can ever achieve greatness, but Coach Knight has propelled young men to touch greatness for at least a moment, giving them experiences and lessons that have shaped their entire lives; and(5)for all the memories, Coach Knight, we give you a heartfelt thank you.